UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
PAULO VELASQUEZ, 18 CV 6670 (LDH) (CLP)
Plaintiff, AMENDED
COMPLAINT AND
- against - JURY TRIAL DEMAND
P.O. PATRICK HARLOFF, Shield No. 24029,
P.O. DAVID MEO, Shield No. 14381,
P.O. JONATHAN FREDA, Shield No. 00436,
SERGEANT EUNICE SHAFIDIYA, Shield No. 4929,
and THE CITY OF NEW YORK,
Defendants.
X

 

Plaintiff, PAULO VELASQUEZ, by his attorney, ALAN D. LEVINE, ESQ.,

complaining of the defendants herein, respectfully alleges as follows:
JURISDICTION

1. This is a civil action, seeking compensatory damages, punitive damages
and attorney's fees.

2. This action is brought pursuant to 42 U.S.C. §§1983 and 1988 and the
fourth and fourteenth amendments to the Constitution of the United States.

3. Jurisdiction is founded upon 28 U.S.C. §§1331, 1343 and 1367.

4. Plaintiff, invoking the supplemental jurisdiction of this Court, also seeks
compensatory and punitive damages for false arrest and battery.

VENUE
5. Venue is properly alleged in the Eastern District of New York in that the

acts complained of herein occurred within this District.
JURY TRIAL DEMAND

6. Plaintiff hereby demands a trial by jury of all issues in this action that are

so triable.
PARTIES

7. At all times relevant hereto, plaintiff, PAULO VELASQUEZ, was and is a
natural person, resident in the County of Queens, City and State of New York.

8. At all times relevant hereto, defendant P.O. PATRICK HARLOFF, Shield
No. 24029 (hereinafter “HARLOFF”) was and is a natural person, employed as a police
officer by the Police Department of defendant CITY OF NEW YORK.

9. At all times relevant hereto, defendant P.O. DAVID MEO, Shield No.
14381 (hereinafter “MEO”) was and is a natural person, employed as a police officer by
the Police Department of defendant CITY OF NEW YORK.

10. At all times relevant hereto, defendant P.O. JONATHAN FREDA, Shield
No. 00436, was and is a natural person, who was employed as a probationary police
officer by the Police Department of defendant CITY OF NEW YORK as a police recruit
at the time of the incident alleged.

11. At all times relevant hereto, defendant SERGEANT EUNICE SHAFIDIYA,
Shield No. 4929 (hereinafter “SHAFIDIYA”) was and is a natural person, employed as a
sergeant by the Police Department of defendant CITY OF NEW YORK.

12.  Atall times relevant hereto, defendant CITY OF NEW YORK was and is a
municipal corporation, organized and existing pursuant to the laws of the State of New
York.

13. The individual defendants are sued in their individual capacities.
14. On or about November 21, 2017, this date being within ninety (90) days
after the claims herein sued upon accrued, plaintiff served upon the Comptroller of the
City of New York a verified written notice of claim setting forth the time, place, nature
and manner in which said claim arose.

15. More than thirty (30) days have elapsed since the aforementioned verified
notice of claim was served and the Comptroller has neglected and refused to make
payment of said claim.

16. This action is commenced within one year and ninety days from the date
the supplemental claims herein accrued.

AS AND FOR A FIRST CAUSE OF ACTION
AGAINST THE INDIVIDUAL DEFENDANTS
(42 U.S.C. §1983)

17. Plaintiff repeats, reiterates and realleges each and every allegation
contained in paragraphs "1" through "16" hereinabove as if more fully set forth at length
herein.

18. ‘Plaintiff is a retired New York City police officer.

19. Plaintiff retired from the New York City Police Department on three-
quarters pay in September 2011 as a result of serious injuries to his cervical spine and.
right knee that he had received in the line of duty.

20. Asa retired member of the New York City Police Department, plaintiff is
lawfully permitted to own and carry a firearm.

21. On or about August 25, 2017, at approximately 2:00 P.M., plaintiff was
lawfully present on 57th Road in the County of Queens, City and State of New York.

22. At the aforementioned time and place, plaintiff was teaching his eight-

year-old son to ride a bicycle.
23. At the aforementioned time and place, a very large Rottweiler dog, who
was on a leash, but was dragging his owner behind him, charged at plaintiff's son.

24. Plaintiff stood between his son and the aforementioned dog and placed
his hand on his firearm, which was holstered on his waistband, under his shirt.

25. |The dog’s owner was able to gain control of the animal and plaintiff and
his son went on their way.

26. Approximately twenty minutes after the aforementioned incident, plaintiff
was in front of his house, which is located at 86-09 57th Road, Elmhurst, New York.

27. At the aforementioned time and place, two New York City police officers
and two New York City probationary police officers, all assigned to the 110th Precinct,
arrived in front of plaintiff's house.

28. The aforementioned persons were defendants HARLOFF, MEO, FREDA
and P.O. Joseph Tarpey, Shield No. 13499, who is not a defendant hereto.

29. Defendant HARLOFF walked right over to plaintiff, roughly put his hands
on him, removed plaintiffs firearm from its holster and threw it onto the ground.

30. Plaintiff informed defendant HARLOFF that he was a retired New York
City police officer and that he had his ID in his left pocket.

31. However, before defendant HARLOFF looked at plaintiff's ID, defendants
MEO and FREDA went behind plaintiff and roughly grabbed his left and right arms.

32. Defendants MEO and FREDA rear-handcuffed plaintiff very tightly.

33. Shortly thereafter, defendant SHAFIDIYA arrived at the scene.

34. Plaintiff remained standing in his driveway, rear-handcuffed, with both of
his arms being held by defendants MEO and FREDA, for a total time of approximately

twenty minutes.
35. During the time that plaintiff was standing in his driveway, he attempted to
speak with defendant SHAFIDIYA.

36. However, defendant SHAFIDIYA would not speak to plaintiff.

37. After plaintiff attempted to speak with defendant SHAFIDIYA, defendants
MEO and FREDA pulled plaintiff by his arms, pushed him against a neighbor's fence
and house, and then brought him down to the ground, all while plaintiff was still rear-
handcuffed.

38. Plaintiff was then brought to stand at the front of his house.

39. While plaintiff was in front of his house, he requested that an ambulance
be called.

40. Defendants MEO and FREDA removed plaintiffs handcuffs and front-
cuffed him.

41. After another two minutes had passed, defendant SHAFIDIYA told plaintiff
he was free to go and plaintiff's handcuffs were removed.

42. Plaintiff requested that his cell phone, driver's license, pistol license and
firearm be returned to him.

43. Defendant SHAFIDIYA gave plaintiff his cell phone, but told him he would
have to come to the stationhouse of the 110th Precinct and help her fill out paperwork
before his other property was returned to him.

44, Plaintiff refused to go to the precinct because he was not under arrest and
because he believed he had no obligation to assist defendant SHAFIDIYA in filling out

her paperwork.
45. Approximately one half hour after the handcuffs were removed from
plaintiff, an ambulance arrived at the scene and plaintiff was transported to New York-
Presbyterian Hospital/Queens.

46. After plaintiff was examined and treated at New York-Presbyterian
Hospital/Queens, defendant SHAFIDIYA arrived at the hospital with several other police
Officers, including defendant HARLOFF.

47. Defendant HARLOFF, acting pursuant to the direction of defendant
SHAFIDIYA, falsely and maliciously placed plaintiff under arrest, charging him with
three counts of disorderly conduct, obstructing governmental administration in the
second degree, and resisting arrest.

48. Defendant HARLOFF roughly and violently rear-handcuffed plaintiff,
twisting his arms so that plaintiff cried out in pain.

49. Plaintiff was transported to the stationhouse of the 110th Precinct, and
was eventually taken to Central Booking Queens.

50. At arraignment, plaintiff was charged only with obstructing governmental
administration and resisting arrest, not with disorderly conduct.

51. = Plaintiff received an adjournment in contemplation of dismissal on the two
charges remaining against him.

52. All charges against plaintiff have been dismissed.

53. Plaintiffs New York City Police Department ID, pistol license and firearm
were confiscated and not released until approximately November 27, 2018. Plaintiff
retrieved the aforementioned items on or about December 3, 2018.

54. The aforementioned rough and violent handcuffing and twisting of his

arms, inflicted upon plaintiff by defendants HARLOFF, MEO and FREDA, resulted in an
injury to his left rotator cuff that has required him to undergo treatment since the
incident.

55. The individual defendants violated plaintiffs rights, guaranteed to him by
the fourth and fourteenth amendments to the Constitution of the United States, to be
free from the use of excessive force, to be arrested only with probable cause, and to
due process of law, in that, acting under color of state law, they, without any cause or
provocation whatsoever, roughly and violently grabbed him and handcuffed him on two
separate occasions, and falsely arrested, him without probable cause therefor, for three
counts of disorderly conduct, obstructing governmental administration and resisting
arrest.

56. Because of the aforementioned acts and violations of his rights
perpetrated by the individual defendants hereto, as described hereinabove, plaintiff
suffered a deprivation of rights guaranteed to him by the fourth and fourteenth
amendments to the Constitution of the United States and, as a result, suffered severe
and permanent physical injury, requiring extensive treatment; was publicly humiliated;
and incurred medical expenses.

57. By reason of the aforementioned unconstitutional and illegal actions taken
against him by the individual defendants hereto as described hereinabove, plaintiff has
been damaged in an amount sufficient to compensate him for his injuries and, in
addition, demands an amount of punitive damages against the individual defendants,

such amount to be determined at the trial of this action.
AS AND FOR A SECOND CAUSE OF ACTION
AGAINST DEFENDANTS HARLOFF,
MEO, FREDA and
THE CITY OF NEW YORK
(Battery)

58. Plaintiff repeats, reiterates and realleges each and every allegation
contained in paragraphs "1" through "57" hereinabove as if more fully set forth at length
herein.

59. On or about August 25, 2017, at the premises located at 86-09 57th Road,
County of Queens, City and State of New York, defendant HARLOFF, without any
probable cause whatsoever, offensively touched plaintiff by intentionally and violently
putting his hands on him and pushing him.

60. At the aforementioned time and place, defendants MEO and FREDA,
without any probable cause whatsoever, offensively touched plaintiff by grabbing both of
his arms, violently and tightly handcuffing him, and then, while he was rear-handcuffed,
pulling him by both of his arms, pushing him against his neighbor's fence and house,
and then bringing him down to the ground.

61. The aforementioned force used by defendants HARLOFF, MEO and
FREDA was not reasonable under the circumstances.

62. At the aforementioned time and place, defendants HARLOFF, MEO and
FREDA were acting within the scope of their employment by defendant CITY OF NEW
YORK.

63. By reason of the aforementioned battery committed against him by

defendants HARLOFF, MEO and FREDA, while they were acting within the scope of

their employment by defendant CITY OF NEW YORK, plaintiff suffered severe and
permanent physical injury, requiring extensive treatment; was publicly humiliated; and
incurred expenses for medical treatment.

64. Asa result of the battery committed against him by defendants HARLOFF,
MEO and FREDA, while they were acting within the scope of their employment by
defendant CITY OF NEW YORK, plaintiff has been damaged in an amount sufficient to
compensate him for his injuries and, in addition, demands an amount of punitive
damages against defendants HARLOFF, MEO and FREDA, such amount to be
determined at the trial of this action.

AS AND FOR A THIRD CAUSE OF ACTION
AGAINST DEFENDANTS HARLOFF, SHAFIDIYA
and THE CITY OF NEW YORK
(Battery)

65. Plaintiff repeats, reiterates and realleges each and every allegation
contained in paragraphs "1" through "64" hereinabove as if more fully set forth at length
herein.

66. On or about August 25, 2017, at New York-Presbyterian/Queens, a
hospital located at 56-45 Main Street, Flushing, New York, defendant HARLOFF, acting
pursuant to the direction of defendant SHAEIDIYA, without any probable cause
whatsoever, offensively touched plaintiff by intentionally pulling plaintiff's arms in back of
him, twisting them until plaintiff screamed out in pain, and then handcuffing plaintiff very
tightly.

67. The aforementioned force used by defendant HARLOFF, while acting

pursuant to the direction of defendant SHAFIDIYA, was not reasonable under the

circumstances.
68. At the aforementioned time and place, defendants HARLOFF and
SHAFIDIYA were acting within the scope of their employment by defendant CITY OF
NEW YORK.

69. By reason of the aforementioned battery committed against him by
defendant HARLOFF, pursuant to the direction of defendant SHAFIDIYA, while they
were both acting within the scope of their employment by defendant CITY OF NEW
YORK, plaintiff suffered severe and permanent physical injury, requiring extensive
treatment; was publicly humiliated; and incurred expenses for medical treatment.

70. As aresult of the battery committed against him by defendant HARLOFF,
pursuant to the direction of defendant SHAFIDIYA, while they were acting within the
scope of their employment by defendant CITY OF NEW YORK, piaintiff has been
damaged in an amount sufficient to compensate him for his injuries and, in addition,
demands an amount of punitive damages against defendants HARLOFF and
SHAFIDIYA, such amount to be determined at the trial of this action.

AS AND FOR A FOURTH CAUSE OF ACTION
AGAINST DEFENDANTS HARLOFF, SHAFIDIYA
and THE CITY OF NEW YORK
(False Arrest and False Imprisonment)

71. Plaintiff repeats, reiterates and realleges each and every allegation
contained in paragraphs "1" through "70" hereinabove as if more fully set forth at length
herein. |

72. On or about August 25, 2017, at New York-Presbyterian/Queens, a
hospital located at 56-45 Main Street, Flushing, New York, defendant HARLOFF, acting

pursuant to the direction of defendant SHAFIDIYA, without probable cause therefor,
forcibly, wrongfully, unlawfully and illegally arrested plaintiff, and, against plaintiffs own
free will, violently and tightly rear-handcuffed him.

73. Defendant HARLOFF, acting pursuant to the direction of defendant
SHAFIDIYA, illegally, wrongfully, falsely, maliciously and unlawfully accused plaintiff of
having committed the crimes of obstructing governmental administration and resisting
arrest, and the offenses of three counts of disorderly conduct.

74. — Plaintiff was illegally, wrongfully, falsely, maliciously and unlawfully kept in
confinement at New York-Presbyterian/Queens, the stationhouse of the 110th Precinct
and Queens Central Booking until he received an adjournment in contemplation of
dismissal in Criminal Court of the City of New York, County of Queens, between 10:00
and 11:00 A.M. on August 26, 2017.

75. At the time they committed the aforementioned acts of false arrest and
false imprisonment, defendants HARLOFF and SHAFIDIYA were acting within the
scope of their employment by defendant CITY OF NEW YORK.

76. By the reason of the false arrest and false imprisonment committed
against him by defendants HARLOFF and SHAFIDIYA, while they were acting within
the scope of their employment of defendant CITY OF NEW YORK, plaintiff suffered a
loss of his liberty, severe and permanent physical injury requiring extensive treatment,
was publicly humiliated and incurred expenses for medical treatment.

77. Asa result of the false arrest and false imprisonment committed against
him by defendant HARLOFF, pursuant to the direction of defendant SHAFIDIYA, while
they were each acting within the scope of their employment by defendant CITY OF
NEW YORK, plaintiff has been damaged in an amount sufficient to compensate him for

his injuries and, in addition, demands an amount of punitive damages against
defendants HARLOFF and SHAFIDIYA, such amount to be determined at the trial of
this action.

WHEREFORE, plaintiff, PAULO VELASQUEZ, demands judgment against
defendants, P.O. PATRICK HARLOFF, Shield No. 24029, P.O. DAVID MEO, Shield No.
14381, P.O. JONATHAN FREDA, Shield No. 00436, SERGEANT EUNICE SHAFIDIYA,
Shield No. 4929 and THE CITY OF NEW YORK, as follows:

FIRST CAUSE OF ACTION: An amount sufficient to compensate him for his
injuries as enumerated hereinabove and, in addition, seeks punitive damages against
the individual defendants;

SECOND CAUSE OF ACTION: An amount sufficient to compensate him for his
injuries as enumerated hereinabove and, in addition, seeks punitive damages against
defendants HARLOFF, MEO, FREDA;

THIRD CAUSE OF ACTION: An amount sufficient to compensate him for his
injuries as enumerated hereinabove and, in addition, seeks punitive damages against
defendants HARLOFF and SHAFIDIYA; and

FOURTH CAUSE OF ACTION: An amount sufficient to compensate him for his
injuries as enumerated hereinabove and, in addition, seeks punitive damages against

defendants HARLOFF and SHAFIDIYA.
Case 1:18-cv-06670-RPK-CLP Document14 Filed 07/26/19 Page 13 of 13 PagelD #: 79

In addition, plaintiff demands the costs and disbursements of this action,

including his attorney’s fees, pursuant to 42 U.S.C. §1988.

Dated: Kew Gardens, New York
July 26, 2019

Ab, J. tL

ALAN D. LEVINE, ESQ.

Attorney for Plaintiff

80-02 Kew Gardens Road, Suite 307
Kew Gardens, New York 11415
(718) 793-6363

Our File No. 2424

 
